DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated August 6, 2021 in which claims 1, 12, and 20 have been amended.  Therefore, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, by a server system associated with a payment network, a tokenization request based on selecting a payment card of a plurality of payment cards of a user 
facilitating, by the server system, generation of a digital token comprising a tokenized card information of the selected payment card; and 
provisioning, by the server system, the digital token in a floating widget for display at the merchant payment interface on the user device, wherein the floating widget remains visible after switching to the merchant payment interface and enables the user to enter the digital token at the merchant payment interface for processing the online payment transaction.  
THE LIMITATIONS OF 
receiving a tokenization request based on selecting a payment card of a plurality of payment cards of a user for processing a payment transaction using the selected payment card at a merchant, wherein the tokenization request at least comprises a card information of the selected payment card; 
facilitating generation of a token comprising a tokenized card information of the selected payment card; and 
provisioning the token, wherein enabling the user to enter the token at the merchant for processing the payment transaction; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “payment network”, “payment card”, “payment application”, and “device”, to perform the “receiving”, “listening”, and “provisioning”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
Claims 12 and 20 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-11 and 13-19 further define the abstract idea that is present in their respective independent claims 1, 12, and 20, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-11 and 13-19 are directed to an abstract idea.  (MPEP 2106.05(h)).

Therefore, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12-14, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable by Brockmann, U.S. Patent Application Publication Number 2017/0068952; in view of widget dynamically relocation (WDR) May 8, 2013.
As per claim 1, Brockmann explicitly teaches:
receiving, by a server system associated with a payment network, a tokenization request based on selecting a payment card of a plurality of payment cards of a user from a payment application running on a user device for processing an online payment transaction using the selected payment card at a merchant payment interface on the user device, wherein the tokenization request at least comprises a card information of the selected payment card; (Brockmann 2017/0068952 at paras. 41-43) (For the purpose of entering into a transaction with a merchant, a user may generate a 
facilitating, by the server system, generation of a digital token comprising a tokenized card information of the selected payment card; and (Brockmann 2017/0068952 at paras. 41-43) (the tokenization service provides a token to the user and stores an association between the token and the user account number in a secure token and account database.)
provisioning, by the server system, the digital token in a floating widget for display at the merchant payment interface on the user device, and enables the user to enter the digital token at the merchant payment interface for processing the online payment transaction.  (Brockmann 2017/0068952 at paras. 32-34, 40-42, 91-93, 110-112) (Tokens may be 16-digit numbers (e.g., like credit, debit, or other like account numbers), may be numbers that are less than 16-digits, or may contain a combination of numbers, symbols, letters, or the like, and be more than, less than, or equal to 16-characters. In some embodiments, the tokens may have to be 16-characters or less in order to be compatible with the standard processing systems between merchants, acquiring financial institutions (e.g., merchant financial institution), card association networks (e.g., card processing companies), issuing financial institutions (e.g., user financial institution), or the like, which are used to request authorization, and approve or deny transactions entered into between a merchant (e.g., a specific business or individual user) and a user. In other embodiments of the invention, the tokens may be 

Brockman does not explicitly teach, however, WDR does explicitly teach: 
wherein the floating widget remains visible after switching to the merchant payment interface (WDR at least at pp. 2 and 6-7) (“the floating widget is always on top,)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann and WDR to provide for wherein the floating widget remains visible after switching to the merchant payment interface because it prevents a user from having to relocate the widget again if it covers some other components, such as when the UI of the application changes or another application is launched.  (WDR at pp. 1) 
As per claim 2, Brockmann explicitly teaches:  wherein the server system is a wallet server configured to facilitate the payment application accessible on the user device to initiate the tokenization request.  (Brockmann 2017/0068952 at paras. 63-65) ("As further illustrated in FIG. 4, the network remote server 402 comprises computer readable instructions 458 of an application 460. In some embodiments, the memory device, 454 includes data storage 456 for storing data related to and/or used by the application 460. The application 460 may perform one or more of the steps and/or sub-steps discussed herein and/or one or more steps not discussed herein. For example, in 
As per claim 3, Brockmann explicitly teaches:  performing authentication of the user based at least on verification of a biometric information of the user.  (Brockmann at paras. 80-82) ("In some embodiments, the integrated interface may be presented to the user in response to receiving authentication credentials from the user. In some embodiments the user may be authenticated by receiving and analyzing biometric information")
As per claim 4, Brockmann explicitly teaches:  wherein facilitating generation of the digital token of the selected payment card, further comprising: sending the tokenization request to a payment server, wherein the payment server is configured to facilitate an authorization of the tokenization request via an issuer server; and receiving the digital token from the payment server, wherein the payment server is configured to generate the digital token upon successful authorization of the tokenization request.  (Brockmann at paras. 43-47) ("Instead of the process described above, in which the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments, the tokenization service 50 may receive the transaction request and transaction information from the merchant 10 or acquiring financial institution 20. Instead of providing the account number to the acquiring financial institution 20, the tokenization service 50 may send the transaction request and transaction information to the issuing financial institution 40 directly, or indirectly through the payment association networks 30.")
As per claim 9, Brockmann explicitly teaches:  wherein the digital token is provisioned on the floating widget as an image and wherein a screenshot of the floating widget is disabled.  (Brockmann at paras. 112-114) ("In some embodiments, the system may display the one or more payment credentials 902 on the integrated interface along with one or more characteristics of the payment credential as shown in payment credential dashboard 900 of FIG. 9. For example, the each payment credential 902 may comprise a panel with the characteristics of the payment credential and relevant information displayed within the panel. The payment credential 902 may be input by the user or established by an entity, comprising the token identifiers, alphanumeric strings identifying the token, titles/labels, pictorial attributes, images, icons or any other suitable means for the user to uniquely identify/recognize the payment identifier")
As per claim 10, Brockmann explicitly teaches:  wherein the server system is a payment server and wherein the method further comprises: receiving the digital token entered by the user from the floating widget at the merchant payment interface via an acquirer server; validating the digital token; upon successful validation of the digital token, retrieving the card information of the payment card from the digital token; and sending the retrieved card information and a transaction amount to an issuer server for authorization.  (Brockmann at paras. 43-47) ("Instead of the process described above, in which the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments, the tokenization service 50 may receive the transaction request and transaction information from the merchant 10 or acquiring financial institution 20. Instead of providing the account number to the acquiring financial institution 20, the tokenization service 50 may send the transaction request and 
Claims 12 and 20 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 2, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 4, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 10, thus, it is rejected on similar grounds.

Claims 5-6, 8, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Brockmann, U.S. Patent Application Publication Number 2017/0068952; in view of widget dynamically relocation (WDR) May 8, 2013; in view of Artman, U.S. Patent Application Publication Number 2014/0108247.
As per claim 5, Brockmann and WDR do not explicitly teach, however, Artman does explicitly teach:  displaying a pre-defined list of merchants for user selection on a user interface of the payment application; receiving a user selection of one or more merchants from the pre-defined list of the merchants; and linking at least one payment card of one or more of payment cards of the user with each of the one or more user selected merchants.  (Artman 2014/0108247 at paras. 106-110) (" In some embodiments, the identity of the merchant may serve as a trigger condition for automatic payment. For example, the consumer may be allowed to add one or more merchants to an approved merchant list. The consumer device may be configured to automatically send the approval/disapproval data and/or wallet identifying data to the merchant device if the merchant device is associated with a merchant from the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann, WDR, and Artman to provide for receiving a list of merchants, receiving a selection from a user, and linking a payment card because it allows for a payment system that may be implemented to provide merchants a way to receive payment from a consumer based on data sent by a consumer's machine and without the consumer having to present any payment account information or currency directly to the merchant.  (Artman at Abstract and paras. 3-6)
As per claim 6, Brockmann and WDR do not explicitly teach, however, Artman does explicitly teach:  receiving a request to initiate tokenization of a pre-linked payment card from a user selected merchant of the one or more user selected merchants, the request generated based on receiving a user selection of a token based payment from the merchant payment interface; and provisioning the digital token in the floating widget at the merchant payment interface on the user device, wherein the floating widget enables the user to enter the digital token at the merchant payment interface for processing the online payment transaction.  (Artman 2014/0108247 at paras. 101-105) (" If the consumer is satisfied with the payment, the consumer may select approve payment selection 1712. In some embodiments, selecting approval payment selection 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann, WDR, and Artman to provide for receiving a request to initiate tokenization of a pre-linked payment card from a user selected merchant of the one or more user selected merchants, the request generated based on receiving a user selection of a token based payment from the merchant payment interface; and provisioning the digital token in the floating widget at the merchant payment interface on the user device, wherein the floating widget enables the user to enter the digital token at the merchant payment interface for processing the online payment transaction because it allows for a payment system that may be implemented to provide merchants a way to receive payment from a consumer based on data sent by a consumer's machine and without the consumer having to present any payment account information or currency directly to the merchant.  (Artman at Abstract and paras. 3-6)
As per claim 8, Brockmann and WDR do not explicitly teach, however, Artman does explicitly teach:  provisioning one of a Personal Identification Number (PIN), a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann, WDR, and Artman to provide for provisioning one of a Personal Identification Number (PIN), a password or a One-time Password (OTP) in the floating widget at the merchant payment interface on the user device, wherein the floating widget enables the user to enter the PIN, the password or the OTP at the merchant payment interface for processing the online payment transaction because it allows for a payment system that may be implemented to provide merchants a way to receive payment from a consumer based on data sent by a consumer's machine and without 
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 8, thus, it is rejected on similar grounds.

Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Brockmann, U.S. Patent Application Publication Number 2017/0068952; in view of widget dynamically relocation (WDR) May 8, 2013; in view of Amancherla, U.S. Patent Application Publication Number 2017/0161701.
As per claim 7, Brockmann and WDR do not explicitly teach, however, Amancherla does explicitly teach:  wherein the floating widget is automatically closed based at least on detecting an inactivity for a predetermined time-period on the merchant payment interface and detecting switching of the merchant payment interface by an application other than the payment application running on the user device.  (Amancherla 2017/0161701 at paras. 132-135) (" The point of expiration occurs after one or more of a period of time has elapsed, a number of transactions have been performed, a cumulative monetary amount of the plurality of transactions has been reached, or the user device 701 exits the restricted system API. These embodiments have been described previously with several examples.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann, WDR, and Amancherla to provide for wherein the floating widget is automatically closed based at least on detecting an inactivity for a predetermined time-
Claim 16 is substantially similar to claim 7, thus, it is rejected on similar grounds.

Claims 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Brockmann, U.S. Patent Application Publication Number 2017/0068952; in view of widget dynamically relocation (WDR) May 8, 2013; in view of Bacastow, U.S. Patent Application Publication Number 2018/0082297.
As per claim 11, Brockmann and WDR do not explicitly teach, however, Bacastow does explicitly teach:  notifying the payment server of successful authorization of the card information and the transaction amount; debiting the transaction amount from an issuer account of the user; sending a notification of debiting of the transaction amount to an acquirer server, the acquirer server configured to credit the transaction amount into a merchant account; and facilitating completion of the payment transaction upon sending a transaction status to the user device via the wallet server.  (Bacastow 2018/0082297 at paras. 127-146)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brockmann, WDR, and Bacastow to provide for notifying the payment server of 
Claim 19 is substantially similar to claim 11, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on August 6, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  The method of organizing human activity in this application is directed to the collection, 
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims “the claims recite a specific combination of computer-implemented elements including receiving a tokenization request based on selecting a payment card of a plurality of payment cards of a user from a payment application running on a user device, facilitating generation of a digital token, and provisioning the digital token in a floating widget for display at the merchant payment interface on the user device, where the floating widget remains visible after switching to the merchant payment interface and enables the user to enter the digital token at the merchant payment interface for processing the online payment transaction.”
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “payment network”, “payment card”, “payment application”, and “device”- to perform the “receiving”, “listening”, and “provisioning”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to the collection, analysis, and authentication of information for the purpose of completing a financial transaction.  The claims invoke the “payment network”, “payment 
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1-20, Examiner notes that the arguments are moot in light of the new grounds for rejection.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-20, Examiner notes that the arguments are moot in light of the new grounds for rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/MERRITT J HASBROUCK/Examiner, Art Unit 3693       

/CHO KWONG/Primary Examiner, Art Unit 3698